Citation Nr: 0605398	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine prior to March 
3, 2000.

2.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine on and after 
March 3, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from February 1994 to 
September 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which granted service 
connection and a 10 percent rating for degenerative disc 
disease of the lumbar spine.  The veteran appealed for a 
higher initial rating.  Subsequently, in April 2000, the RO 
granted an increased 20 percent rating for the condition, 
effective March 3, 2000.  In February 2001, the Board 
remanded the claim to the RO for additional evidentiary 
development.  Such has been accomplished, and the case has 
now been returned to the Board.


FINDINGS OF FACT

1.  Prior to March 3, 2000, the veteran's degenerative disc 
disease of the lumbar spine was characterized by mild 
intervertebral disc syndrome with pain and slight limitation 
of motion.

2.  On and after March 3, 2000, the veteran's degenerative 
disc disease of the lumbar spine has not been characterized 
by severe intervertebral disc disease with recurring attacks 
with intermittent relief, severe lumbosacral strain, severe 
limitation of motion of the lumbar spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine prior to March 
3, 2000 have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).

2.  The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine on and after 
March 3, 2000 have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating prior to March 3, 2000

The veteran has appealed the original assignment of 
disability evaluation following the award of service 
connection for degenerative disc disease of the lumbar spine.  
In such a case it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's degenerative disc disease of the lumbar spine 
was initially assigned a 10 percent rating, which remained in 
effect from September 8, 1998, until March 3, 2000.  Rating 
criteria governing the condition during this time period 
provided for a 10 percent rating for mild intervertebral disc 
syndrome, a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent rating 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

Medical evidence of record prior to March 3, 2000 consists of 
a December 1998 VA examination report, VA outpatient 
treatment records dated in 1999, and a VA magnetic resonance 
image (MRI) from January 2000.  The VA examination report 
noted complaints of moderate low back pain with associated 
right leg numbness.  There was no indication of additional 
functional loss with flare-ups.  Range of motion was 90 
degrees of forward flexion and 40 degrees of lateral flexion.  
Backward extension was to 30 degrees, and rotations were to 
35 degrees.  There was mild objective evidence of painful 
motion on all movements of the lumbar spine.  There was no 
tenderness to palpation.  There were no spasms, and no 
postural abnormalities.  Neurological testing was normal, and 
gait was normal.  The examiner's diagnoses were degenerative 
disc disease and L4-L5 central herniated nucleus pulposus, 
and L5-S1 bulging disc and a grade I L5-S1 spondylolisthesis.

VA outpatient treatment records from 1999 show complaints of 
chronic low back pain, with degenerative disc disease and L4-
L5 herniation as well as L5-S1 disc bulge being indicated.  
He was treated with physical therapy and medication.  A 
January 2000 MRI showed an impression of L4-L5 and L5-S1 
dessicated posterior concentric bulging discs with associated 
posterior peripheral annular tears, L5-S1 diffuse posterior 
concentric bulging disc, L4-L5 posterior concentric bulging 
disc, and findings suggestive of bilateral L5 defects.  

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's degenerative disc 
disease of the lumbar spine prior to March 3, 2000.  Neither 
the examination of record nor the other competent medical 
evidence of record establishes that the veteran's 
degenerative disc disease of the lumbar spine was manifested 
by symptoms which were analogous to moderate intervertebral 
disc syndrome with recurring attacks prior to March 3, 2000.  
Post-service medical records prior to March 3, 2000, as well 
as the December 1998 VA examination provide negative evidence 
against this claim. 

The Board has also considered other potentially applicable 
diagnostic codes in rating the veteran's degenerative disc 
disease of the lumbar spine prior to March 3, 2000.  However, 
the Board finds that a rating higher than 10 percent is not 
warranted under these codes either, as the evidence does not 
establish that the veteran experiences muscle spasm on 
extreme forward bending or loss of lateral spine motion in 
standing position, as required for a rating of 20 percent 
under Diagnostic Code 5295 for lumbosacral strain, or that he 
has moderate limitation of motion of the lumbar spine as 
required for a 20 percent rating under Diagnostic Code 5292, 
which governs limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5292 (2001).
     
The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine are contemplated in the 10 percent rating 
assigned to the condition prior to March 3, 2000.  There is 
no indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned prior to March 3, 2000 for 
reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  

In view of the foregoing, the Board finds that the 10 percent 
rating assigned prior to March 3, 2000 adequately reflects 
the clinically established impairment experienced by the 
veteran at that time.  As the preponderance of the evidence 
is against the claim for a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine prior to March 
3, 2000, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating on and after March 3, 2000

During the applicable rating period from March 3, 2000 to the 
present, the criteria for evaluating back disorders were 
revised.  Either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  See VAOPGCPREC 7-2003.

Under the old rating criteria, a rating higher than 20 
percent for degenerative disc disease of the lumbar spine is 
available where it is shown that there is severe 
intervertebral disc disease with recurring attacks with 
intermittent relief.  If such is present, a 40 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  Under other 
potentially applicable diagnostic codes, a 40 percent rating 
is warranted under Diagnostic Code 5295 governing lumbosacral 
strain if there is severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  Additionally, a 40 percent rating is 
warranted under Diagnostic Code 5292 if there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 40 percent evaluation is 
appropriate for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Notes provide that for purposes 
of evaluations, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

The Board notes that the above rating criteria, both old and 
new, provide for a rating higher than the veteran's current 
20 percent rating only where it is shown that there is severe 
intervertebral disc disease with recurring attacks with 
intermittent relief, severe lumbosacral strain, severe 
limitation of motion of the lumbar spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated from 2001 to 2004; private medical 
records dated in March 2000; the reports of VA examinations 
dated in March 2000, June 2002, and December 2003; and the 
contentions of the veteran and his representative regarding 
his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent on and after March 3, 2000 for the 
veteran's degenerative disc disease of the lumbar spine.  
Neither the examinations of record nor the other competent 
medical evidence of record establishes that the veteran's 
back disability is characterized by severe intervertebral 
disc disease with recurring attacks with intermittent relief, 
severe lumbosacral strain, severe limitation of motion of the 
lumbar spine, forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  VA outpatient treatment records 
from 2000 forward and VA examinations given in 2000, 2002, 
and 2003 supply negative evidence against a rating in excess 
of 20 percent on and after March 3, 2000. 

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 20 percent on and after 
March 3, 2000, the Board finds that a rating higher than 20 
percent for degenerative disc disease of the lumbar spine is 
not warranted under either the old or the new rating 
criteria.  Medical records from the past few years show only 
complaints of back pain with some limitation of motion, and 
provide negative evidence against a finding of more than 20 
percent for degenerative disc disease of the lumbar spine. 

The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca, supra.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  Johnston, supra.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine are contemplated in the current 20 percent rating 
assigned to the condition.  There is no indication that pain, 
due to disability of the spine, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment (at the 
time of his December 2003 VA examination the veteran was 
working 40 hours a week in an auto parts business) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 20 percent rating adequately reflects the clinically 
established impairment experienced by the veteran on and 
after March 3, 2000.  As the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine on and after 
March 3, 2000, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2002.  As this letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
the veteran was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession that supported his claims to VA.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board has considered the Court's holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims before any initial unfavorable agency 
of original jurisdiction decision.  

In the present case, the RO initially considered the claims 
on appeal in February 1999, prior to the passage of the VCAA 
and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to the initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Finally, the veteran's claims were recently readjudicated by 
the RO in January 2005.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. § 
7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A rating higher than 10 percent for degenerative disc disease 
of the lumbar spine prior to March 3, 2000 is denied.

A rating higher than 20 percent for degenerative disc disease 
of the lumbar spine on and after March 3, 2000 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


